Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 26, 2021 is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 26, 2021 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims and arguments/remarks.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Edward P. Ryan on February 10, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claim is amended:


	Line 7 “an electrolyte layer, having a non-square face in contact with” change to “an electrolyte layer in contact with”

Allowable Subject Matter
5.	Claims 1-15 and 21-24 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1, “an oxygen scavenging layer, disposed between the first electrodes and the second electrodes and having a non-square face in contact with the first electrode, with a longest dimension that extends parallel to the longest dimension of the first electrode” and “an electrolyte layer disposed between the first electrodes and the second electrodes and having a non-square face facing the second electrode, with a longest dimension that extends parallel to the longest dimension of the second electrode, the electrolyte layer comprising a nitridated dielectric material” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.



Claim 9, “an oxygen scavenging layer, disposed between the first electrodes and the second electrodes and having a non-square face in contact with the first electrode, with a longest dimension that extends parallel to the longest dimension of the first electrode” and “an electrolyte formed on the second electrodes and facing the first electrodes, such that a resistive element is formed through the electrolyte at intersection points between the first and second electrodes, and having a non-square face facing the second electrode, with a longest dimension that extends parallel to the second electrode, the electrolyte comprising a nitridated dielectric material” – in combination with the additionally claimed limitations.
	All claims depending on claim 9 incorporate the same allowable subject matter.

8.	Claim 24, “a first oxygen scavenging layer, having a non-square face in contact with the first electrode, with a longest dimension that extends parallel to the longest dimension of the first electrode” and “an electrolyte layer in contact with the first oxygen scavenging layer, with a longest dimension that extends perpendicular to the longest dimension of the first electrode, the electrolyte layer comprising a nitridated dielectric material; a second oxygen scavenging layer, having a non-square face in contact with the electrolyte layer, with a longest dimension that extends parallel to the longest dimension of the electrolyte layer; and a second electrode, having a longest dimension that extends parallel to the longest dimension of the electrolyte layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 24 incorporate the same allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818